Citation Nr: 0601924	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  02-04 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  For the period June 28, 2000, to June 24, 2002, 
entitlement to an evaluation in excess of 20 percent for 
residuals of a left ankle fracture with a history of 
infection (osteomyelitis), to include post-traumatic 
arthritis.

2.  For the period commencing June 25, 2002, entitlement to 
an evaluation in excess of 30 percent for residuals of a left 
ankle fracture with a history of infection (osteomyelitis), 
to include post-traumatic arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1976 to 
February 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2001 rating decision by the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA), which increased the veteran's rating for his 
left ankle disability to 20 percent, effective October 31, 
2000.  In March 2001, the RO awarded the veteran an earlier 
effective date of June 28, 2000 for the 20 percent evaluation 
for his left ankle disability.  In October 2004, the RO 
increased the veteran's evaluation to 30 percent, effective 
June 25, 2002, for his left ankle disability.  The veteran 
continues to request a higher rating.

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing at the RO in October 2002.  A 
transcript of the hearing is of record.  In August 2003 and 
January 2005, the Board remanded the veteran's case to the RO 
for further development.  The case was recently returned to 
the Board in December 2005.

The instant appeal has been advanced on the Board's docket 
for good cause shown.  See 38 U.S.C.A. § 7107(a)(2)(C) (West 
2002); 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1. VA's duty to assist the veteran in developing all evidence 
pertinent to the claim has been met.

2.  For the period June 28, 2000, to June 24, 2002, residuals 
of a left ankle fracture with a history of infection 
(osteomyelitis), to include post-traumatic arthritis was 
predominantly manifested by marked limitation of motion, and 
degenerative changes of the left ankle joint, without 
evidence of active osteomyelitis.

3.  For the period commencing June 25, 2002, residuals of a 
left ankle fracture with a history of infection 
(osteomyelitis), to include post-traumatic arthritis was 
predominantly manifested by marked limitation of motion of 
the left ankle, and in October 2005, ankylosis of the left 
ankle, with evidence of active osteomyelitis.


CONCLUSIONS OF LAW

1.  For the period June 28, 2000, to June 24, 2002, the 
criteria for an evaluation in excess of 20 percent for 
residuals of a left ankle fracture with a history of 
infection (osteomyelitis), to include post-traumatic 
arthritis, have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5270, 5271 (2005).

2.  For the period commencing June 25, 2002, the criteria for 
an evaluation of 40 percent for residuals of a left ankle 
fracture with a history of infection (osteomyelitis), to 
include post-traumatic arthritis have been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5270, 5271 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in October 2000, prior to the enactment of the VCAA.  
An RO letter dated in March 2004, after the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  By 
this letter, the veteran was notified of what evidence, if 
any, was necessary to substantiate his claim and it indicated 
which portion of that evidence the veteran was responsible 
for sending to VA and which portion of that evidence VA would 
attempt to obtain on behalf of the veteran.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim, he is familiar 
with the law and regulations pertaining to his claim, he does 
not dispute any of the material facts pertaining to his 
claim, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claim.  
Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Therefore, to decide the appeal 
would not be prejudicial error to the veteran.  In the 
Board's opinion, the RO has properly processed the appeal 
following the issuance of the required notice.  Accordingly, 
the Board will address the merits of this claim.


Factual Background

A June 2000 VA outpatient medical record shows that the 
veteran complained of left ankle pain.  Physical examination 
revealed deformity of the left ankle with no redness.  The 
diagnosis was left ankle pain.  A June 2000 VA X-ray of the 
left ankle revealed degenerative changes secondary to an old 
trauma in the left ankle.

During a January 2001, VA orthopedic examination, the veteran 
reported that he had a lot of pain in the left ankle and it 
was sometimes difficult to walk.  He had to limp because of 
the pain and weightbearing was difficult when the pain was 
increased.  Occasionally there was swelling.  Physical 
examination revealed that the veteran seemed to be in pain.  
He walked with a left-sided limp and there was less movement 
of the left ankle while walking.  There was swelling around 
the joint.  Alignment was slightly valgus and the Achilles 
tendon was in neutral position.  There was moderate 
tenderness on both sides, but more marked on the medial side 
of the ankle.  Range of motion was grossly limited with 
extension to five degrees and flexion to five degrees with 
complaints of pain.  There was no range of motion in 
inversion and eversion.  There was also atrophy of the calf 
muscle.  Ankle pulse was palpable and the rest of the foot 
was satisfactory.  Review of X-rays of the left ankle 
conducted in September 2000 revealed severe degenerative 
changes of the left ankle joint with deformity of the bone 
surfaces, sclerosis, and narrowing of the joint space.  The 
diagnosis was history of severe injury to the left ankle with 
severe degenerative arthritis with gross limitation of motion 
and pain in the left ankle.

During a June 2002 VA outpatient visit, the veteran 
complained of chronic left ankle pain for some time.  A total 
ankle replacement, possible arthroplasty to remove any spurs, 
or control the pain with medication was recommended.  The 
veteran chose to control the pain with medication.  The 
diagnosis was left-sided ankle pain, status post fracture 
with degenerative joint disease.

In October 2002, the veteran testified before the undersigned 
Veterans Law Judge during a Board hearing and stated that he 
was unable to walk properly because of his ankle.  In 
addition, he could not swim, water-ski, or do many of the 
activities that he used to do.  With his profession as a 
physician's assistant, he was on his feet much of the time.  
At the end of the day, he could not walk.  He had to miss 
work approximately five to seven days that year because of 
the pain and the swelling in his ankle and his inability to 
walk.  He would also have to leave work early because of the 
pain.  Regarding range of motion of the left ankle, he stated 
that he could not move the ankle from side to side and there 
was very limited motion with dorsiflexion and flexion.  Pain 
was normally about three to five out of ten and by the end of 
the day, it would be a seven or eight.  Because of this, he 
could not dance or do many active social activities.  He also 
stated that the doctors were not sure that he had 
osteomyelitis, but thought it was probable.

A July 2003 VA X-ray of the left ankle  revealed marked 
osteoarthritic changes involving the ankle joint with bony 
lipping, sclerosis of the articular margins and narrowing of 
the joint spaces.  Also noted was slight irregularity of the 
distal tibia and proximal talus which could be related to an 
old trauma.  There was no significant interval change noted 
since the prior X-ray in September 2000.

In a March 2004 letter, S.D., the veteran's friend, stated 
that she had known the veteran for 10 years and he had always 
walked with a limp.  Over this time, he was always very 
active and would water ski, dance, and run.  She had worked 
for the veteran for the past two years and had noticed that 
he could not do the things he used to do and he walked with a 
noticeable limp that had increased in severity.

In a March 2004 letter, the veteran stated that for the past 
10 years, he had declined steadily in his daily activities.  
The last year, he had missed at least 15 days of work because 
of his left ankle pain, swelling, and inability to walk.  His 
level of pain was never under a seven on a 1-10 scale.

In a March 2004 letter, T.D., the veteran's friend, stated 
that he had known the veteran for over nine years and the 
veteran always walked with a limp and had some degree of pain 
since he met the veteran.  The veteran had been active in 
golf, fishing, water skiing and dancing, but over the past 
five years, he noticed a decline in the veteran mentally and 
physically.  The veteran had missed time from work and did 
not participate in his activities.  Further, he noticed that 
the veteran took more pain medication than he used to take.
In a March 2004 letter, R.C., the veteran's friend, stated 
that he had personally known the veteran for nine years.  
They both used to water ski.  Over the past three years, the 
veteran had not been able to ski because of the pain and 
swelling of his left ankle.

In April 2004, the veteran underwent a VA examination, 
wherein he reported having chronic left ankle pain.  Because 
of left ankle pain, he had increasing difficulty walking and 
the ankle had very limited range of motion.  It was unknown 
if the veteran had a current active infection; however, he 
was last treated for osteomyelitis during service.  Symptoms 
included chronically swollen joints and joints being warm to 
touch without exacerbations and remissions.  He denied flare-
ups, but stated his symptoms were chronic and worsening 
progressively.  He used a cane when the ankle was very 
painful.  He was a tavern owner and worked approximately 20 
to 30 hours per week.  He had difficulty at work with walking 
and weightbearing on the left ankle.  He was unable to 
perform stocking, waiting tables, cooking, or driving the 
delivery truck on bad days.  In regards to housework, he 
needed assistance with daily activities.  On his bad days he 
would stay at home and rest.  Physical examination revealed 
that the veteran did not bear weight on his left foot.  
Popliteal, dorsalis pedis, and posterior tibial pulses were 
normal.  Patella and Achilles reflexes were normal and 
Babinski reflex was normal.  Active range of motion of the 
left ankle in dorsiflexion was to minus 15 degrees and 
plantar flexion was to 35 degrees.  Against strong 
resistance, range of motion in dorsiflexion remained the same 
and plantar flexion was limited to 20 degrees.  Active 
pronation and supination of the left ankle was to two degrees 
and against strong resistance, there was no range of motion 
in pronation and supination.  Additional limitations included 
pain with palpation and vibratory stimulation of the medial 
ankle.  Edema, weakness, and tenderness were also noted.  
Callosities and unusual shoe wear pattern were not present on 
examination.  There was thinning and blistering of skin over 
the medial left ankle.  Further, the ankle mortise was 
grossly enlarged and distorted.  The examiner noted that 
range of motion did not change following repetitive motion.  

An April 2004 VA bone scan was conducted and revealed 
scintigraphic corroboration of clinically suspected 
osteomyelitis of the left distal tibia/fibula (ankle).  Based 
on review of the June 2000 and July 2003 X-rays of the left 
ankle, the bone scan, and physical examination, the VA 
examiner diagnosed degenerative changes secondary to an old 
trauma in the left ankle and active osteomyelitis of the left 
distal tibia/fibula.  In reference to DeLuca criteria, the 
examiner noted that the veteran's range of motion was not 
additionally limited by instability or incoordination.  The 
veteran's usual range of motion of the left ankle was limited 
by pain, weakness, stiffness, and lack of endurance and easy 
fatigue by 96.5 percent.  The main limitation was stiffness, 
which accounted for 83 percent of the loss of motion in the 
veteran's left ankle.  The veteran did not describe flare-ups 
or remissions of his symptoms.  The VA examiner opined that 
the veteran's left ankle disability, by itself, caused marked 
interference with the veteran's employment because the 
veteran had untreated active osteomyelitis of the left ankle 
and treatment for this condition could include long term, 
high potency oral or intravenous antibiotic therapy, 
confinement with bed rest, hospitalization, and surgical 
interventions.  Joint destruction within the left ankle could 
continue to worsen if the condition remained untreated.  The 
veteran's general state of health could decline if the 
condition remained untreated and the treating physician might 
preclude continuous daily weight bearing, such as required by 
a working individual.  In September 2004, the VA examiner 
submitted an addendum to the April 2004 VA examination report 
stating that he reviewed the veteran's claims folder.  His 
diagnoses and opinions remained the same.

A May 2004 X-ray of the left tibia and fibula revealed no 
evidence of any fracture, dislocation or any bony destructive 
changes, and the soft tissue appeared normal.  There were 
severe degenerative changes seen at the ankle.

In October 2005, the veteran underwent a VA medical 
examination, wherein he stated that his left ankle condition 
remained unchanged since his last compensation examination.  
He denied any constitutional symptoms of osteomyelitis and 
denied incapacitating episodes related to his osteomyelitis.  
He was only able to stand for 15 to 30 minutes and only able 
to walk a quarter of a mile.  He had an antalgic gait and the 
left foot was in equinous, meaning the veteran walked on his 
toes.  Range of motion testing of the left ankle was 
conducted and revealed that the veteran's left ankle was 
ankylosed in plantar flexion at 30 degrees.  There were no 
extraarticular manifestations, there was mild overall 
impairment of the veteran's health from the inflammatory 
arthritis and this was currently an active process.  The left 
ankle joint was not fixed in abduction, adduction, inversion, 
or eversion.  The veteran's ankle was rigidly fixed in 
equinous without varus or valgus angulation, and there was no 
internal or external rotation, inversion, or eversion.  The 
left ankle was pain free when strong upward pressure was 
applied to the sole of the foot and when strong downward 
pressure was applied to the dorsum of the foot.  The toes of 
the left foot were normal in appearance and range of motion.  
Muscles of the left foot were strong and there was no 
neurovascular compromise of the left foot noted.  There was 
bony joint enlargement and deformity of the left ankle with 
no ankle instability.  There was tendon abnormality wherein 
the left Achilles tendon was shortened and the left foot was 
in equinous.  The diagnosis was active osteomyelitis of the 
left distal tibia/fibula (ankle) and severe posttraumatic 
degenerative arthritis of the left ankle.  The VA examiner 
opined that this diagnosis created significant effects on the 
veteran's occupational activities because it decreased 
mobility and he had problems with lifting and carrying.  The 
veteran's diagnosis had moderate effects on his daily 
activities and severe effects with playing sports.  The VA 
examiner noted that the veteran's osteomyelitis of the left 
ankle was active.  Further, the veteran had no additional 
functional loss due to pain, weakness, fatigability, 
incoordination, or pain on movement of the joint.  It was 
further noted that the veteran's joint was assessed as 
ankylosed and stable and without pain on aggressive range of 
motion testing.  However, the veteran stated that he did 
indeed have pain on ambulation of his left ankle.  Further, 
the veteran complained of pain during flare-ups, but because 
the veteran's left ankle was ankylosed, he did not have 
additional limitation of motion during flare-ups.  The 
examiner opined that there was no marked interference with 
the veteran's employment because of his left ankle 
disability.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1, Part 4 (2005).

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, (see 38 
C.F.R. §§ 4.2, 4.41 (2004)), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell 
v. West, 13 Vet. App. 31 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (2005); DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).

Osteomyelitis.  Chronic, or recurring, suppurative 
osteomyelitis, once clinically identified, including chronic 
inflammation of bone marrow, cortex, or periosteum, should be 
considered as a continuously disabling process, whether or 
not an actively discharging sinus or other obvious evidence 
of infection is manifest from time to time, and unless the 
focus is entirely removed by amputation will entitle to a 
permanent rating to be combined with other ratings for 
residual conditions, however, not exceeding amputation 
ratings at the site of election.  38 C.F.R. § 4.43 (2005)

Amputation Rule.  The combined rating for disabilities of an 
extremity shall not exceed the rating for the amputation at 
the elective level, were amputation to be performed. For 
example, the combined evaluations for disabilities below the 
knee shall not exceed the 40 percent evaluation, diagnostic 
code 5165. This 40 percent rating may be further combined 
with evaluation for disabilities above the knee but not to 
exceed the above the knee amputation elective level. Painful 
neuroma of a stump after amputation shall be assigned the 
evaluation for the elective site of reamputation.  38 C.F.R. 
§ 4.48

500
0
Osteomyelitis, acute, subacute, or chronic:

Of the pelvis, vertebrae, or extending into major 
joints, or with multiple localization or with long 
history of intractability and debility, anemia, 
amyloid liver changes, or other continuous 
constitutional symptoms
10
0

Frequent episodes, with constitutional symptoms
60

With definite involucrum or sequestrum, with or 
without discharging sinus
30

With discharging sinus or other evidence of active 
infection within the past 5 years
20

Inactive, following repeated episodes, without 
evidence of active infection in past 5 years
10
Note (1): A rating of 10 percent, as an exception 
to the amputation rule, is to be assigned in any 
case of active osteomyelitis where the amputation 
rating for the affected part is no percent. This 
10 percent rating and the other partial ratings of 
30 percent or less are to be combined with ratings 
for ankylosis, limited motion, nonunion or 
malunion, shortening, etc., subject, of course, to 
the amputation rule. The 60 percent rating, as it 
is based on constitutional symptoms, is not 
subject to the amputation rule. A rating for 
osteomyelitis will not be applied following cure 
by removal or radical resection of the affected 
bone.
Note (2): The 20 percent rating on the basis of 
activity within the past 5 years is not assignable 
following the initial infection of active 
osteomyelitis with no subsequent reactivation. The 
prerequisite for this historical rating is an 
established recurrent osteomyelitis. To qualify 
for the 10 percent rating, 2 or more episodes 
following the initial infection are required. This 
20 percent rating or the 10 percent rating, when 
applicable, will be assigned once only to cover 
disability at all sites of previously active 
infection with a future ending date in the case of 
the 20 percent rating.
38 C.F.R. § 4.71a, Diagnostic Code 5000 (2005)

5010
Arthritis, due to trauma, substantiated by X-ray 
findings:

Rate as arthritis, degenerative.
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2005)

The shoulder, elbow, wrist, hip, knee, and ankle are 
considered major joints; 38 C.F.R. § 4.45 (2005)

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation 
of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 
etc.). When however, the limitation of motion of 
the specific joint or joints involved is 
noncompensable under the appropriate diagnostic 
codes, a rating of 10 pct is for application for 
each such major joint or group of minor joints 
affected by limitation of motion, to be combined, 
not added under diagnostic code 5003. Limitation of 
motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of 
limitation of motion, rate as below:

With X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint 
groups, with occasional incapacitating 
exacerbations
20

With X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint 
groups
10
Note (1): The 20 pct and 10 pct ratings 
based on X-ray findings, above, will not 
be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings 
based on X-ray findings, above, will not 
be utilized in rating conditions listed 
under diagnostic code 5013 to 5024, 
inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005)

516
5
Amputation of leg, at a lower level, permitting 
prosthesis
402

5270
Ankle, ankylosis of:

In plantar flexion at more than 40º, or in 
dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity
4
0

In plantar flexion, between 30º and 40º, or in 
dorsiflexion, between 0º and 10º
3
0

In plantar flexion, less than 30º
2
0
38 C.F.R. § 4.71, Diagnostic Code 5270 (2005)

5271
Ankle, limited motion of:

Marked
2
0

Moderate  
1
0
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2005)

5272
Subastragalar or tarsal joint, ankylosis of:

In poor weight-bearing position  
2
0

In good weight-bearing position
1
0
38 C.F.R. § 4.71a, Diagnostic Code 5272 (2005)

5273
Os calcis or astragalus, malunion of:

Marked deformity
2
0

Moderate deformity  
1
0
38 C.F.R. § 4.71a, Diagnostic Code 5273 (2005)

5274
Astragalectomy  
2
0
38 C.F.R. § 4.71a, Diagnostic Code 5274 (2005)

The veteran's disability has been essentially rated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5000, 5270, 
5271, pursuant to which osteomyelitis and limitation of ankle 
motion is rated.  However, to give the veteran every 
consideration in connection with the matter on appeal, the 
Board has, as the RO has done, considered all potentially 
applicable diagnostic codes under section 4.71a in rating the 
veteran's disability.  See, e.g., Butts v. Brown, 5 Vet. App. 
532, 538 (1993) (the assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case"), and Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992) (one diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology).

According to 38 C.F.R. § 4.71a, Diagnostic Code 5000, Note 
(1) (2005), a rating for osteomyelitis between 10 and 30 
percent is to be combined with ratings for ankylosis and 
limitation of motion, subject to the amputation rule.  
Therefore, the ratings for the veteran's osteomyelitis and 
residuals of a left ankle fracture with post-traumatic 
arthritis will be discussed separately below.

Residuals of Left Ankle Fracture with Post-traumatic 
Arthritis

For the period June 28, 2000, to June 24, 2002, an evaluation 
in excess of 20 percent for the veteran's residuals of a left 
ankle fracture to include post-traumatic arthritis is not 
warranted.  As such, the Board notes that according to the 
January 2001 VA examination report, the veteran's range of 
motion in extension was to five degrees and flexion was to 
five degrees with complaints of pain.  For an evaluation in 
excess of 20 percent, the veteran's left ankle would need to 
be ankylosed.  38 C.F.R. § 4.71a, Diagnostic Code 5270 
(2005).  During that time period, osteomyelitis was not shown 
to be active.  As the veteran was shown to have motion in his 
left ankle, an evaluation in excess of 20 percent for the 
period June 28, 2000, to June 24, 2002, is not warranted.

For the period commencing June 24, 2002, a rating of 40 
percent is merited.  This is based on findings that there was 
motion, albeit markedly limited motion in the left ankle.  
The ankle was not ankylosed, so an evaluation in excess of 20 
percent for the orthopedic residuals of a left ankle fracture 
to include post-traumatic arthritis could not be assigned for 
that time period.  However, as was noted by the RO, it was 
suspected that the veteran had active osteomyelitis in the 
ankle, although a confirmed diagnosis was not rendered.  This 
would require the assignment of a 20 percent for the 
osteomyelitis under Diagnostic Code 5000.  As indicated in 
the regulations, the 20 percent rating for osteomyelitis is 
to be combined with the 20 percent rating for the orthopedic 
findings.  Under the table found at 38 C.F.R. § 4.25, this 
equates to a 40 percent rating.  A higher rating is precluded 
by the amputation rule found at 38 C.F.R. § 4.68.  

Although it was shown during the October 2005 VA orthopedic 
examination that the left ankle is now ankylosed, and would 
now result in a 30 percent rating under Diagnostic Code 5270, 
applying the facts to the combined rating table, a 40 percent 
rating and no higher is merited.

Extraschedular Consideration

The Board has also considered whether the case should be 
referred to the Director of VA's Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2005).  The record reflects that the veteran has 
neither required frequent periods of hospitalization for his 
left ankle disabilities, nor have they caused marked 
interference with his employment.  In this regard, although 
the April 2005 VA examiner noted that the veteran's 
disability caused a marked interference with his employment, 
he reasoned that the veteran's disability would cause marked 
interference with his employment if he treated his 
osteomyelitis and his physicians required no weight bearing 
on the left ankle.  However, the veteran's left ankle was 
currently untreated and did not require any bed rest.  
Further, the same examiner in October 2005 then opined that 
the veteran's left ankle disabilities did not cause marked 
interference with his employment.  Hence, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluations.  Therefore, 
referral of this issue for extra-schedular consideration is 
not in order.


ORDER

1.  For the period June 28, 2000, to June 24, 2002, an 
evaluation in excess of 20 percent for residuals of a left 
ankle fracture with a history of infection (osteomyelitis), 
to include post-traumatic arthritis is denied.

2.  For the period commencing June 25, 2002, an evaluation of 
40 percent for residuals of a left ankle fracture with a 
history of infection (osteomyelitis), to include post-
traumatic arthritis is allowed, subject to the criteria 
governing the award of monetary benefits.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


